
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18


[INTERNATIONAL MULTIFOODS CORPORATION LOGO]

Memo

November 13, 2001

LAW DEPARTMENT

TO:   Dan C. Swander
FROM:
 
Ralph P. Hargrow
SUBJECT:
 
Supplemental Retirement Benefit

        The intent of this memorandum is to set forth the terms and conditions
of the supplemental retirement benefit provided under Paragraph 6 of your
employment offer letter dated November 13, 2001.

        Paragraph 6 of your employment offer letter provides that you will be
recommended for participation in the Supplemental Deferred Compensation Plan of
International Multifoods Corporation ("DCP") and the Management Benefit Plan of
International Multifoods Corporation ("MBP"). You also will participate in the
Multifoods Pension Equity Plan ("PEP"). Paragraph 6 of your employment offer
letter further provides that you will receive additional retirement benefits
equal to what you would have received under the DCP, MBP and PEP if your service
counted one and one-half times for both benefit accrual and vesting purposes.

        The PEP is a "qualified" defined benefit pension plan that provides a
benefit based on compensation, age and years of "Credited Service." As a
qualified plan, it is subject to certain benefit limits imposed under the
Code(1).

        The MBP is a nonqualified excess benefit plan that generally provides
the additional benefits that would have been provided under the PEP if the
limits imposed under Code sections 401(a)(17) and 415 did not apply to the PEP.
Code section 401(a)(17) imposes a limit on the amount of compensation that can
be taken into account for benefit accrual purposes under a qualified plan, and
Code section 415 imposes a limit on the annual benefit payable from a qualified
plan.

        The DCP is a nonqualified deferred compensation plan that generally
allows the additional pre-tax deferrals that would have been allowed under the
Employees' Voluntary Investment and Savings Plan of International Multifoods
Corporation ("VISA Plan") if the limits imposed under Code sections 401(a)(17)
and 402(g) did not apply under the VISA Plan, and provides a matching
contribution on those deferrals. Code section 402(g) imposes a dollar limit on
the amount of pre-tax deferrals allowed under a qualified plan.

        The benefits described in this memorandum are in addition to those
provided under the PEP, MBP, DCP, and VISA Plan.

--------------------------------------------------------------------------------

(1)"Code" refers to the Internal Revenue Code of 1986, as amended.

--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT BENEFIT

(a)Definitions. The following terms are used herein:

(1)"Actuarial Equivalent" means a benefit of equivalent value when computed on
the basis of mortality and interest rate assumptions recommended by an actuary
and approved by the Vice President and Controller of the Company.

(2)"Code" means the Internal Revenue Code of 1986, as amended.

(3)"Company" means International Multifoods Corporation, and any successor
thereto.

(4)"DCP" means the Supplemental Deferred Compensation Plan of International
Multifoods Corporation, as it may be amended from time to time.

(5)"MBP" means the Management Benefit Plan of International Multifoods
Corporation, as it may be amended from time to time.

(6)"PEP" means the Multifoods Pension Equity Plan, as adopted January 1, 1996
(as a continuation of a prior pension plan), as it may be amended from time to
time.

(7)"Supplemental Retirement Benefit" means the benefit payable to you under the
terms of this memorandum.



(b)Supplemental Retirement Benefit Attributable to the PEP/MBP.

(1)Eligibility. You will be entitled to receive a Supplemental Retirement
Benefit attributable to the PEP/MBP if you have 5 or more years of vesting
service at your termination of employment (if you have less than 5 years of
vesting service, you will not be entitled to this benefit).

Your "vesting service" for this purpose will be equal to one and one-half times
(11/2 x) your vesting service earned under the PEP and MBP.

(2)Amount. The Supplemental Retirement Benefit will be a monthly benefit equal
to "A" minus "B" minus "C" below:

A=The monthly benefit to which you would have been entitled under the PEP if:

(i)you were fully vested under the PEP (regardless of whether you actually are
vested);

(ii)your Base Points were equal to one and one-half times (11/2 x) your actual
Base Points, and your Integration Points were equal to one and one-half times
(11/2 x) your actual Integration Points;

(iii)your Covered Pay under the PEP included amounts deferred at your election
under the DCP;

(iv)your Credited Service for purposes of the supplemental pension benefit under
Appendix D of the PEP were equal to one and one-half times (11/2 x) your actual
Credited Service;

(v)your entire benefit was paid in the form of a single life annuity; and

2

--------------------------------------------------------------------------------

(vi)the limits imposed under Code sections 401(a)(17) and 415 did not apply to
the PEP.

minus

B=The monthly benefit (if any) actually paid to you under the PEP (or, if you
receive all or any portion of your benefit other than in the form of a single
life annuity, the monthly benefit that would have been paid to you if you had
received your entire benefit in the form of a single life annuity under the
PEP).

minus

C=The monthly benefit (if any) actually paid to you under the MBP (or, if you
receive all or any portion of your benefit other than in the form of a single
life annuity, the monthly benefit that would have been paid to you if you had
received your entire benefit in the form of a single life annuity under the
MBP).

All monthly benefits described above will be computed as of the date of your
termination of employment and each will be expressed in the form of a single
life annuity starting as of the first day of the month after age 65 (or as of
the first day of the month after your termination of employment, if your
termination of employment occurs after age 65).

(3)Form of Benefit. The Supplemental Retirement Benefit attributable to the
PEP/MBP will be paid to you in the form of a single life annuity with monthly
payments. However, at the sole discretion of the Company, it may be paid in any
other form. If it is paid in any form other than a single life annuity, the
benefit will be adjusted so that it is the Actuarial Equivalent of the benefit
that would have been paid as a single life annuity.

(4)Commencement of Benefit. The Supplemental Retirement Benefit attributable to
the PEP/MBP will start the same day as the benefit paid to you under the PEP. If
it is paid or starts prior to age 65, the benefit will be adjusted so that it is
the Actuarial Equivalent of the benefit that would have been paid starting as of
the first day of the month after you attain age 65. If you are not vested under
the PEP at your termination of employment (and thus are not entitled to a
benefit under the PEP), the Supplemental Retirement Benefit will start the same
day as the benefit that would have been paid to you if you were vested under the
PEP.

(5)Survivor Benefit (Spouse Only). If you have 5 or more years of vesting
service, you die before your Supplemental Retirement Benefit attributable to the
PEP/MBP is paid or starts to be paid to you, and you are survived by a spouse,
that spouse will be entitled to a single lump-sum benefit to be paid as soon as
practicable following the date of your death in an amount that is the Actuarial
Equivalent of your Supplemental Retirement Benefit attributable to the PEP/MBP.



(c)Supplemental Retirement Benefit Attributable to the DCP.

(1)Eligibility. You will be entitled to receive a Supplemental Pension Benefit
attributable to the DCP if:

(i)you are not vested under the DCP at your termination of employment;

(ii)you would have been vested under the DCP at your termination of employment
if your vesting service under the DCP were one and one-half times (11/2 x) your
actual vesting service; and

(iii)you have received matching credits under the DCP.

3

--------------------------------------------------------------------------------

(2)Amount. The Supplemental Retirement Benefit attributable to the DCP will be
equal to the balance of your Account under the DCP that is attributable to
matching credits under the DCP.

(3)Form and Commencement of Benefit. The Supplemental Retirement Benefit
attributable to the DCP will be paid to you in the same form and at the same
time as your benefit under the DCP.

(4)Survivor Benefit. If you die before your Supplemental Retirement Benefit
attributable to the DCP is paid to you in full, the remaining benefit will be
paid to your beneficiary under the DCP at the same time as the benefit payable
to the beneficiary under the DCP.



(d)No Effect on Employment Rights. This memorandum is not an employment
agreement and nothing in this memorandum will confer on you the right to be
retained in the employ of the Company, or limit any right of the Company to
discharge you or otherwise deal with you without regard to the existence of this
memorandum.

(e)FICA Taxes/Withholding. To the extent that benefit accruals hereunder are
taken into account as amounts deferred under a nonqualified deferred
compensation plan under Code section 3121(v), and thus are subject to tax under
Code section 3101 ("FICA"), the Company may calculate the amount deferred and
withhold against other compensation paid to you in any manner determined by it
to be appropriate under Code section 3121(v).

        Please indicate your receipt and acceptance of the terms of this
memorandum by signing one of the enclosed copies and returning it at your
earliest convenience.

    INTERNATIONAL MULTIFOODS CORPORATION
 
 
/s/ Ralph P. Hargrow

--------------------------------------------------------------------------------

    By: Ralph P. Hargrow     Its: Vice President, Human Resources and
Administration

cc:Frank W. Bonvino, Esq.
Joyce G. Traver


--------------------------------------------------------------------------------

ACCEPTANCE

        I, Dan C. Swander, hereby acknowledge receipt of this memorandum and
hereby agree to the manner in which Paragraph 6 of my offer letter dated
November 6, 2001, is to be implemented as set forth in this memorandum.

Dated as of: November 13, 2001

    DAN C. SWANDER
 
 
/s/ Dan C. Swander

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18

